Citation Nr: 1533621	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO. 12-30 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for the residuals of hemorrhagic fever and hemorrhagic purpura. 

2. Entitlement to a skin disorder, claimed as jungle rot of the feet and a disorder manifested by itching and swelling on the back and feet.

3. Entitlement to service connection for a heart disorder, claimed as atrial fibrillation.

4. Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954. He had service in the Korean Conflict, where his awards and decorations included the Combat Infantryman Badge. 

This case was previously before the Board of Veterans' Appeals (Board) in December 2014, when it was remanded for further development. 

In September 2014, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision. The video conference transcript shows that the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be substantiate the claims. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). The conduct of the hearing was therefore in accordance with the provisions of 38 C.F.R. § 3.103(c)(2), and no prejudice is to the Veteran's claims as a result of the conduct of that hearing. See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

In June 2015, the Veteran's representative raised contentions to the effect that the Veteran is entitled to a total rating due to individual unemployability caused by his service-connected disabilities (TDIU). That issue has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes. Therefore, the Board has no jurisdiction over that issue, and it will not be considered below. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2014). However, it is referred to the RO for appropriate action.

THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET PURSUANT TO 38 C.F.R. § 20.900(c). EXPEDITED HANDLING IS REQUESTED. 

FINDINGS OF FACT

1. The claimed residuals of hemorrhagic fever and hemorrhagic purpura have not been established. 

2. A heart disorder, primarily diagnosed as atrial fibrillation and coronary artery disease, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service. 

3. A lymphatic and blood system disorder, including Non-Hodgkin's lymphoma, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service. 

4. A skin disorder, diagnosed primarily as a history of pruritus, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service. 






CONCLUSIONS OF LAW

1. The criteria to establish service connection for residuals of hemorrhagic fever and hemorrhagic purpura are not met or approximated. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014). 

2. The criteria to establish service connection for a heart disorder, primarily diagnosed as atrial fibrillation and coronary artery disease are not met or approximated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014). 

3. The criteria to establish service connection for a lymphatic/ blood system disorder, including Non-Hodgkin's lymphoma, are not met or approximated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014). 

4. The criteria to establish service connection for a skin disorder, diagnosed primarily as pruritus by history are not met or approximated. 38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d), see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts. 


VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty, to notify and assist the appellant in the development of his claims. After reviewing the record, the Board finds that the VA has met that duty.

After the claims were received, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The Veteran's service treatment records have been requested on several occasions but were reportedly destroyed in a fire at the National Personnel Records Center in 1973. Efforts to reconstruct those records in February 2010, and efforts to obtain alternative medical records from the Army Surgeon General's Office have met with negative results. In such cases, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The case law does not, however, lower the legal standard for proving a claim for service connection. Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant. Russo v. Brown, 9 Vet. App. 46, 51 (1996). No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records. See Cromer v. Nicholson, 19 Vet. App. 215 at 217-18  (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown). 

On multiple occasions, beginning in February 2010, the VA informed the Veteran of the various forms of information and evidence he could submit to support his claim,. He was advised that such evidence could include, for example relevant records that he adequately identified and authorized VA to obtain from any Federal agency, including VA medical centers and the Social Security Administration. He was also informed that he could submit or request VA assistance in obtaining records from state or local governments, private doctors and hospitals, and/or current or former employers; buddy certificates or affidavits; reports of employment physical examinations; letters written during service; pharmacy prescription records; and reports of insurance examinations

The VA has received records reflecting the Veteran's treatment at the Munson Medical Center, Grayling Mercy Hospital, Grand Traverse Heart Associates, the West Branch Regional Medical Center, MPN Prudenville, Oncology Hematology Associates of Saginaw Valley, and Grand Traverse Heart Associates, as well as reports from Genoptix Medical Laboratories, Histo Diagnostics Laboratories, LabCorp, and ARUP Laboratories. The foregoing include records specifically reflecting the Veteran's treatment by R. B., D.O., D. K. M., D.O., A. M., M.D., and J. H., D.O. 

During his September 2014 video conference, the Veteran reported that he did not have any employment records and did not undergo a pre-employment examination which could substantiate his claim. His wife alleged that while the Veteran had written letters during service which showed a decline in his cognitive abilities, such as spelling, she no longer had any of those letters. 

VA received internet documents showing that the 14th Regiment, 25th Division participated in the Korean Conflict. The VA also received records showing his assignment to Company C, 14th Regiment, 25th Infantry Division and a newspaper clipping that flamethrowers were being used to eradicate breeding areas associated with rodents responsible for the spread of hemorrhagic fever. The VA also received morning reports and orders, dated in June and July 1953, which show the Veteran's assignment to Company C, 14th regiment, 25th Infantry Division and subsequent transfer to Company B. However, they do not show that the Veteran had been on sick call or admitted to the hospital. In addition, the VA received a partial military report showing 6 cases of hemorrhagic fever and 35 acute skin infections in one month during the Korean Conflict. However, they do not identify any other specifics, such as the name of the patient. Finally, the Veteran has not submitted any other alternative forms of evidence, e.g., there are no statements from former fellow service members, prescription records, or reports of insurance examinations. Therefore, the Board finds that the search for the various forms of relevant evidence has been satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished during VA examinations in June 2010, June 2012 and February 2015. Those examinations factually informed, medically competent, and responsive to the issues under consideration, and the findings are consistent, both internally and with the evidence of record. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal. He has not identified any outstanding evidence which could support any of his claims. In statements dated in March 2015, the Veteran and his representative reported that they had no additional information or evidence to submit. Therefore, the Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication. Accordingly, the Board will proceed to the merits of the appeal.

Analysis


Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110. Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For certain disabilities, such as cardiovascular disease and non-Hodgkin's lymphoma, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty. 38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Such a presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307. 

The applicable law and regulations also permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Generally, the Board first determines whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 (2007). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

(3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

During his September 2014 video conference, the Veteran testified that in service, he had had hemorrhagic fever and that he was experiencing residual disability, including cognitive impairment manifested by memory loss and difficulty with spelling and arithmetic; heart palpitations; and non-Hodgkin's lymphoma. In addition, the Veteran stated that he had a skin disorder, including jungle rot and a disorder affecting his back and feet, which were first manifested in during his service in the Korean Conflict. 

The preponderance of the evidence is against those claims. 

The Veteran is competent to testify about what he experienced during and since his separation from the service. For example, he is competent to report that he was treated for symptoms consistent with hemorrhagic fever in service or that he first experienced itching of his back and feet in service. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). However, there is no evidence to suggest that he is competent by training or experience to diagnose any existing pathology resulting from hemorrhagic fever or manifested by itching of his back and feet. In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet.App. 223 (1992).

The question of an etiologic relationship between hemorrhagic fever or a skin disorder in service and the development of a chronic, identifiable residual disorder involves a medical issue. Thus, the question of etiology in this case may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316. Further, the Veteran has not submitted evidence of a nexus between any of his claimed residuals of hemorrhagic fever or a skin disorder and service. Such a nexus is contradicted by more contemporaneous, probative, and accurate evidence of record. Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran). 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997). In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995). The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others. Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998). The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings. The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993). In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran. Curry v. Brown, 7 Vet. App. 59 (1994). However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim. See Obert v. Brown, 5 Vet. App. 30 (1993).

The Residuals of Hemorrhagic Fever

In December 2014, the Board noted that because he served in combat, the Veteran's account of what occurred in combat is presumed credible. Thus, by law, he is presumed to have experienced an episode of hemorrhagic fever and hemorrhagic purpura in service. 38 U.S.C.A. § 1154. 

However, the finding that a veteran served in combat can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service (that is, the in-service event), not to link the claimed disorder etiologically to the current disorder. See Libertine v. Brown, 9 Vet.App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events. Gregory v. Brown, 8 Vet.App. 563 (1996).

The question, then, is whether the Veteran has residual disability related to military service. Although the Veteran alleges that his hemorrhagic fever resulted in cognitive impairment, a heart disorder, and non-Hodgkin's lymphoma, the preponderance of the evidence is against those claims. As noted above, the Veteran's service medical records are unavailable and were reportedly destroyed in a 1973 fire at the National Personnel Records Center. In such cases, the VA will examine alternative forms of evidence, including the post-service treatment records. 

Evidence reflecting the Veteran's treatment after his separation from the service, such as treatment by D. K. M., D.O., and B. D. J, M.D. shows that heart disease, diagnosed primarily as atrial fibrillation and coronary artery disease was first manifested in 1991, more than 35 years after service. It was noted that the Veteran had risk factors of hyperlipidemia and a 25 year history of smoking. In 1998, the Veteran underwent implantation of a pacemaker and automatic implantable cardioverter/defibrillator.

Similarly, non-Hodgkin's lymphoma was not diagnosed until May 2009, when it was detected on a bone marrow biopsy. The following month, A. M.. M.D. reported that it was likely that the Veteran had experienced lymphomatous involvement for a long time and just not known about it. However, there is no evidence, other than the lay statements and testimony from the Veteran and his family, that such involvement occurred during the first year after the Veteran's service or that it was a residual of or otherwise associated with his hemorrhagic fever in service. Although the health care providers, such as D. K. M., M.D., had reported the Veteran's history of hemorrhagic fever when they treated the Veteran, they did not suggest that such disorder contributed in any way to chronic, identifiable residual disability, including cognitive impairment, a heart disorder, or non-Hodgkin's lymphoma. 

The absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim. See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact). However, that does not end the inquiry. 

In October 2014, the appellant submitted several medical articles concerning the treatment of hemorrhagic fever in Korea. In an article about the role of Army Nurses, it was noted that hemorrhagic fever was an acute, self-limited disease; that is, it was not chronic in nature. Though characterized by a tortuous multitude of acute symptoms, including headache, nausea, blood seepage from weakened vascular walls, delirium, kidney failure, and weight loss from 30 to 50 pounds, the article stated that many soldiers returned home with no ill effects of the disease. While such evidence militates against the Veteran's claim, it is not dispositive, as it does not deal with the Veteran's claims, specifically. 

To determine if the Veteran sustained any residuals of hemorrhagic fever, he was examined by the VA in June 2010, June 2012 and February 2015. Following the June 2010 examination, the examiner noted that the Veteran was not diagnosed with atrial fibrillation for many years after his separation from the service. Following the June 2012 examination, the VA examiner opined that the Veteran's atrial fibrillation with placement of an automatic implantable cardioverter/defibrillator had not been caused by nor was it a result of the Veteran's military service. The examiner noted that atrial fibrillation had first been diagnosed many years after service. Following the February 2015 examination, the VA examiner opined that the Veteran's heart disease was not related to his history of presumed hemorrhagic fever in the service. The examiner concurred that the latency between the Veteran's history of hemorrhagic fever in service and the initial presentation of his cardiac symptoms was many years and that there was no evidence of any complication or residual of hemorrhagic fever during that time. That is, the VA examiner noted no continuity or chronicity of the condition for many years after service. 

The VA examiner's opinions are not contradicted by any other medical evidence of record. The Veteran has not presented any evidence from any of his health care providers or examiners of a nexus between his heart disease and hemorrhagic fever or any other incident during his service. During his September 2014 video conference, the Veteran noted that his health care providers would not provide statements showing a nexus to service. 

A June 2012 VA psychiatric examination showed that the Veteran had PTSD and service connection has been established for that disorder. Among the manifestations was mild memory impairment. Although the Veteran and his family contend that such manifestation is part of a constellation of symptoms, including poor spelling, impaired math skills, related to hemorrhagic fever in service, there is no competent medical evidence to support those lay contentions. There is no evidence of a chronic, identifiable mental health disorder, other than PTSD. 

The preponderance of the evidence is against a nexus between his hemorrhagic fever in service and his post-service heart disease, Non-Hodgkin's lymphoma, and/or cognitive impairment. Therefore, he does not meet the criteria for service connection. Accordingly, service connection for heart disease, non-Hodgkin's lymphoma, and cognitive impairment is not warranted, and the appeal is denied. 

The Skin Disorder 

Records from R. B., D.O., the Veteran's dermatologist, show that she treated the Veteran in September and October 2007 for basal cell carcinoma of the left upper arm and notalgia paresthetica of the left lower thoracic paraspinal region. The report of the most recent VA examination shows that the Veteran has a skin disorder, manifested as a history of pruritus. Those diagnoses were more than 50 years after the Veteran's separation from service and there is no probative evidence showing a chronic, identifiable skin disorder during the intervening 50 years. 

Although the Veteran contends that his skin disorder, claimed as jungle rot and manifested by itching on his back and feet, was first manifested in service, there is no medical evidence to substantiate his lay contentions. As above, the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim. In addition, there is no probative evidence that such disorder is the result of any incident in service, including hemorrhagic fever. Mense. The preponderance of the competent evidence is against the claim, and during his hearing, the Veteran acknowledged that none of his health care providers would provide a statement that his skin disorder is related to service. Therefore, the Veteran does not meet the nexus criteria for service connection. Accordingly, service connection for a skin disorder is not warranted, and that issue on appeal is also denied. 

Benefit of the doubt doctrine inapplicability 

In arriving at these decisions, the Board has considered the doctrine of reasonable doubt. Reasonable doubt is doubt which exists because there is an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. 38 U.S.C.A.  5107(b); 38 C.F.R. § 3.102). In this case, there is no such doubt. The preponderance of the evidence is against the Veteran's claims; and therefore, the doctrine of reasonable doubt is not applicable. 


ORDER

Service connection is denied for the residuals of hemorrhagic fever is denied. 

Service connection for a heart disorder is denied. 

Service connection for non-Hodgkin's lymphoma is denied.

Service connection for a skin disorder is denied.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


